Dissenting Opinion by
Me. Justice Bobeets:
All of the parties to this dispute, as well as the majority opinion, agree that the protesting banks, appellants herein, have a right to seek judicial review in this Court of the action of the Department of Banking in granting the appellee, Tri-County State Bank of Bowmansville, authority to establish a branch bank in the Borough of Northampton. However, since the Department of Banking has neither held a hearing, whereby a record could be established, nor even articulated its reasons for rejecting appellants’ protests, the procedure sanctioned by the majority opinion denies appellants effective judicial review. Under the view of the majority, appeal to this Court lies only by way of Buie 68y2 which is discretionary on our part. Thus unless we grant such an appeal, a protesting bank may never know why its protest was rejected. But even when an appeal is granted, the protesting bank cannot receive adequate judicial review (as is demonstrated *567by tbe majority opinion’s cursory discussion of tbe merits) because in that event we must attempt to cull from a record, consisting only of exhibits, whether the Department of Banking abused its discretion. Such a task is difficult enough when there is a record of what transpired below, but is wholly impossible when there is not.1 See Blairsville Nat’l Bank v. Myers, 409 Pa. 526, 187 A. 2d 655 (1963).2
Prior to the adoption of the Banking Code of 1965, Act of November 30, 1965, P. L. 847, a state bank had to wait at least six months before it could obtain permission to establish a branch bank whereas a national bank could obtain such permission within six months. It is clear that one of the main impetuses for the streamlining of the branch banking procedure was to *568place state banks on par, timewise, with the national banks.3 Act of November 30, 1965, P. L. 847, 7 P.S. §2005, comment; see ibid, §905 comment.4 In a later portion of this opinion I shall demonstrate that this prior time differential is not applicable when the branch application in either the state or national banking system, is opposed by a protesting bank.5 Initially, however, I shall explain how the majority opinion not only is in conflict with several recent decisions of this Court, which have all recognized the rights of protesting banks in this situation, but also deprives appellants of procedural due process.
At the outset, it should be noted that the Banking Code of 1965, though a substantial revision and reorganization of the Banking Code of 1933, was not intended to create substantive changes relating to the establishment of branch banks. Act of November 30, 1965, P. L. 847, §901, 7 P.S. §901, comment. This is important to bear in mind, despite the fact that this aspect of the instant case, superficially viewed, involves merely procedural questions, because the procedural *569disadvantages imposed upon the protesting banks by the majority opinion are so grievous that they in effect deprive them, in my view, of a substantive right. It is also well to bear in mind that though the 1965 Code clearly intends certain procedural changes in establishing branch banks, there is no evidence of a legislative intent to deprive the protesting banks of an adequate opportunity to present their ease before the Department and to rebut the applicant’s claim of need. It is against this background that we should examine the impact of cases construing the 1933 Code.
In Delaware County Nat'l Bank v. Campbell, 378 Pa. 311, 106 A. 2d 416 (1954), the question was raised as to whether a national bank which protested the merger of a state bank in its community had standing to appeal from the decision of the Department of Banking despite the absence of an explicit statutory right of appeal and despite the fact that the Banhvng Code provisions then in effect did not even require notice of a proposed merger to be given to a national banh in the community. This Court upheld the national bank’s right of appeal. As an examination of its opinion clearly reveals, the basis of this Court’s action was its belief that the possibly disastrous consequences of over-banking created in any bank in the area a property right which required protection. It should be clear that where, as in the instant case, the protesting bank is statutorily entitled to notice, the rationale in the Delaware case is buttressed by the probable inference that the Legislature adjudges the interest of protesting banks to be such as entitles them to procedural safeguards.
I am also puzzled by the support which the majority draws from the Banking Code’s strictures prohibiting disclosure of information contained in applications for the establishment of branch banks. Those strictures, it must be remembered, have been carried *570over intact from the 1933 Code to the 1965 Code. In the Delaware case as well as in Blairsville Nat'l Bank v. Myers, 409 Pa. 526, 187 A. 2d 655 (1963) this Court was not the least troubled by the fact that the procedural steps available to the protesting banks required the same type of disclosure which the majority here finds forbidden by the Act. Moreover, it is noteworthy that the Banking Code’s restrictions on divulging of information have never before been urged to apply to the disclosure of branch bank applications to protesting banks. To my mind the simplest explanation of this fact is that the Banking Code’s prohibition of disclosure contains the proviso that information obtained by the Department may be divulged “when the publication or divulgement of such information is made by the department pursuant to the provisions of this act. . . .” Act of May 15, 1933, P. L. 565, §302, 71 P.S. §733-302. Beading the Act broadly, which for reasons I shall point out below we must, I think it does provide for such disclosure and hence I find the proviso of §302 does apply to this case.
My reason for saying that we must interpret the Banking Code broadly in favor of the protestant in the instant circumstances is that to do otherwise raises grave problems of due process of law under Art. I, §9 of the Pennsylvania Constitution and the Fourteenth Amendment to the Constitution of the United States.6 In the Delaware case, the Court decided that controversies, like the instant one, arising under the Banking Code are adjudicatory in nature. “[Ajdjudieatory action cannot be validly taken by any tribunal, whether judicial or administrative, except upon a hearing wherein each party shall have opportunity to know of the claims of his opponent, to hear the evidence intro*571duced against him, to cross-examine witnesses, to introduce evidence in his own behalf, and to make argument.” Pennsylvania State Athletic Comm. v. Bratton, 177 Pa. Superior Ct. 598, 604-5, 112 A. 2d 422, 425 (1955). The Legislature has recognized this constitutional requirement by providing in the Administrative Agency Law, Act of June 4, 1945, P. L. 1388, §31, 71 P.S. §1710.31 that “No adjudication shall be valid as to any party unless he shall have been afforded reasonable notice of a hearing and an opportunity to be heard.”7
Under the majority’s interpretation of the Banking Code, the protestant banks will clearly be deprived of an opportunity to be heard, and to know the evidence against them in cases like this. This, I submit, makes the Banking Code, as construed by the majority’s opinion, not only unfortunate in effect, but also unconstitutional.
The appellees in this case rely heavily upon an analogy with the federal banking system in support of their position that the absence of a hearing before the Department of Banking does not deprive the appellants of procedural due process. Citing First Nat'l Bank of Smithfield v. Saxon, 352 P. 2d 267 (4th Cir. 1965), they argue that since it does not violate due process for the Comptroller of the Currency to approve the *572branch application of a national bank without affording protesting banks a hearing, the same procedure can be employed by the State Department of Banking.
This argument, however, fails to take into account the availability of judicial review and the record upon which such review is based. In the federal system, the protesting bank has an appeal by right to the federal district court. The district court then holds a hearing where both sides are afforded an opportunity to establish a record in support of their respective positions. On the basis of that record the district court can set aside the Comptroller’s action “if, in the light of the facts found by the Court, it concludes that the Comptroller has abused, exceeded or arbitrarily applied his discretion.” First Nat'l Bank of Smithfield v. Saxon, supra at 272. The district court’s decision may be appealed by the losing party to the Court of Appeals which will then have before it the record established in the district court proceeding.
The scope of judicial review in the federal system would be analogous to that sanctioned by the majority .opinion if an appeal from the Comptroller’s decision went directly to the Court of Appeals and there was no opportunity to establish a record comparable to the one established in the district court. Or conversely, our review would be more on par with the federal system if a protesting bank was afforded the opportunity of a hearing by the Department of Banking or the equivalent thereto. In a very able dissent in the Smith-field case, Judge Sobeloff argued that the majority opinion deprived the protesting banks of an adequate opportunity to press their objections; while the majority of his brethren did not share this view, they did recognize that the review afforded national banks left much to be desired. The judicial review provided appellants in the instant case does not, however, begin *573to compare with that afforded by the federal system, and it is for this reason that I find the constitutional problem so substantial.
In the federal system, dissatisfied protesting banks have an appeal by right to the district court. It will be recalled that a prime argument advanced for the policy to curtail hearings in all branch application cases was to equalize the length of time required for a state bank to obtain branch approval as compared to a national bank. Act of November 30, 1965, 7 P.S. §2005, comment. Clearly, however, it is going to take more than two months before a Court of Appeals decision is rendered in a particular case if the protesting bank desires to exhaust its means of appellate review.
It seems to me, therefore, that in order to avoid an interpretation which renders a part of the Banking Code of 1965 unconstitutional, §905 of that Code must be interpreted in such a way as to afford protesting banks an adequate opportunity to place their case before' the Department of Banking. The Department may in its discretion hold a formal hearing or it may utilize more informal proceedings, see First Nat'l Bank of Smithfield v. Saxon, 352 F. 2d 267, 275 (4th Cir. 1965) (Sobeloff, J., dissenting),8 provided that the protesting banks are given an opportunity to rebut the applicant’s claim of need. In either event it is incumbent upon the Department to set forth its reasons in such a manner as will afford this Court an adequate record upon which it can make a meaningful determination in a particular case as to whether there has been an abuse of discretion.
I dissent.
Mr. Justice Jones and Mr. Justice Eagen join in this dissenting opinion.

 The record in this case was compiled solely in response to our granting appellant’s petition for review under Rule 68%; prior to that there was no actual record. I am unable, moreover, to agree with the majority’s characterization of this ex parte record as being either adequate or voluminous. Mr. Oelsehlegel’s examination was commenced on August 23, 1966, and completed on August 24, 1966. The protesting banks were never afforded an opportunity to know the basis for the applicant’s claim of need, did not know the boundaries of the proposed service area, nor even whether their ability to adequately serve the community was being unfairly challenged. Most importantly, the record does not reveal the reasons why the Secretary of Banking summarily rejected appellants’ protests.


 In Blairsville Nat’l Bank v. Myers, 409 Pa. 526, 528, 187 A. 2d 655, 657, the Court observed that “the Secretary of Banking wisely held hearings to consider the application of Conemaugh and the objections and protests thereto.” Moreover, the Court stated in a footnote that “particularly in a contested ease, it is not only desirable, but good administrative practice, for the Department to prepare and file findings of fact, conclusions, and the reasons for its decision, so that in the event of appeal this Court will be better able to evaluate the evidence and the propriety of the action taken by the Department.” Id. at 529 n.*, 187 A. 2d at 657 n.4. See also Delaware County Nat’l Bank v. Campbell, 378 Pa. 311, 321 n.*, 106 A. 2d 416, 421 n.6 (1954).


 Compare First Nat’l Bank of Logan v. Walker Bank & Trust Co., 385 U.S. 252, 87 S. Ct. 492 (1966), where the Supreme Court of the United States recently held that a national bank desirous of opening a branch in a particular state had to comply with its branch banking laws. The Court was satisfied that the legislative history of the National Banking Act, 12 U.S.C. §36 (e) (1) (2). (1964) showed a Congressional intention “to place national and state banks on a basis of ‘competitive equality’ insofar as branch banking was concerned.” 385 U.S. at 261.


 The Comments of the Banking Law Commission have' been officially adopted by the Legislature. Act of November 30, 1965, P. L. 847, 7 P.S. §104(a).


 Not every application for a branch bank is protested.. Department of Banking information indicates that in approximately two-thirds of the branch bank applications, which are eventually approved, no protest is filed. For example, in the instant cases the First National Bank of Allentown informed the Department of Banking they would not object to Tri-County’s, application.


 See Delaware County Nat’l Bank v. Campbell, 378 Pa. 311, 321 n.*, 106 A. 2d 416, 421 n.6 (1954).


 1 do not mean to intimate by this that proceedings before the Department of Banking of the type involved in the instant case must be attended by the full panoply of trial-type formalities. The delicate nature of many banking proceedings may make appropriate greater informality. See First Nat’l Bank of Smithfield v. Sawon, 352 F. 2d 267, 275-76 (4th Cir. 1965) (Sobeloff, J., dissenting). But the need for such informality may in no event preclude a party in interest from being informed of the evidence presented by an adverse party. See also Webster Groves Trust Co. v. Saxon, 370 F. 2d 381 (8th Cir. 1966); Davis, Administrative Law §4.04 (1958 edition) ; Id. (1965 Supplement).


 See note 6, supra.